                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
_____________________________________

UNITED STATES OF AMERICA
                  Plaintiff,                  Case No. 1:20-cr-00183-RJJ

                                              Hon. Robert J. Jonker
                                              Chief United States District Judge
v.




BARRY CROFT,
                        Defendant.
________________________________________________________________________/

              BRIEF IN SUPPORT OF MOTION TO SUPPRESS

                            STATEMENT OF FACTS

      On October 6, 2020, a Magistrate Judge sitting in the District of Delaware

authorized a search warrant for Mr. Croft’s residence. In the Matter of the Search of

511 Daniels Court, Bear, Delaware 19701, 20-250-M, D.Del., Ex. A.

      The warrant authorized the seizing of items described in 17 distinct

paragraphs. Id. Of those, 8 paragraphs (¶1-7, 13) related to weapons, explosives,

firearms, ammunition, or tactical gear, and books, records, or photographs

pertaining to the same. Paragraph 8 is devoted to illegal drugs. Paragraph 9

purports to allow seizing “any and all materials” but then narrows that to

“literature, paraphernalia, clothing, or membership in organizations such as

‘Bugaloo Boys’ and ‘Three Percenters’”. Paragraph 10 authorized the seizing of

storage facility records. Paragraph 11 authorized the taking of diaries, appointment



                                          1
books, calendars, maps, phone numbers, and addresses. Paragraph 12 authorized

taking hotel records. Paragraphs 14-17 authorized seizing computer-related

evidence.

       As relevant to this motion, the government engaged in a wide-ranging search

and seized voluminous personal items, records, and documents not authorized by

the warrant, including an alleged paper “cipher” which resembles something a child

could have created. See Return and Tabulation, Ex. B (apparently listing “cipher” as

“paperwork” 1); “Cipher”, Ex. C. In addition to the “cipher”, without authorization

they also took Mr. Croft’s children’s school photos, his boots, a license plate, United

States Currency, a certificate of service for legal documents, copies of

correspondence between Mr. Croft and his Delaware attorney, two checks payable

to Mr. Croft totaling $4,000, a Mastercard, a Visa debit card, his social security

card, a 1kg silver bar, batteries, Mr. Croft’s hat, and a plastic storage container full

of documents. Id.

                                   LAW AND ARGUMENT

       “The right of the people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not be violated, and no

Warrants shall issue, but upon probable cause, supported by Oath or affirmation,

and particularly describing the place to be searched, and the persons or things to be

seized.” U.S. Const. amend. IV. Unless an exception applies, a warrant is generally




1 Several of the items were not specifically identified on the return and tabulation but were produced
for counsel during a review of the seized evidence. Some items may have been contained within the
“plastic storage container”. See Return & Tabulation, Ex. B, ¶52.


                                                  2
required to permit law enforcement officers to search a place or seize an

item. United States v. McLevain, 310 F.3d 434, 438 (6th Cir.2002).

        One objective of the warrant requirement is “that those searches deemed

necessary should be as limited as possible.” Coolidge v. New Hampshire, 403 U.S.

443, 467 (1971), holding modified by Horton v. California, 496 U.S. 128 (1990).

        “The requirement that warrants shall particularly describe the things to be

seized makes general searches under them impossible and prevents the seizure of

one thing under a warrant describing another. As to what is to be taken, nothing is

left to the discretion of the officer executing the warrant.” Marron v. U.S., 275 U.S.

192, 196 (1927).

        When officers unlawfully seize certain items but do not flagrantly disregard

the limits of the warrant by unreasonably searching places not authorized in

the warrant, the Court must suppress the unlawfully seized items, but “there is

certainly no requirement that lawfully seized evidence be suppressed as

well.” Waller v. Georgia, 467 U.S. 39, 43 n.3 (1984).

   I.      THE PLAIN VIEW EXCEPTION IS NOT APPLICABLE TO THIS
           CASE BECAUSE THE “INCRIMINATING NATURE” OF THE
           SEIZED ITEMS WAS NOT IMMEDIATELY APPARENT.

        While the warrant clearly authorized a search of the home, it did not

authorize the seizure of many of the items taken. The “plain view” doctrine also

does not authorize the seizure.

        Four factors must be satisfied for the plain view doctrine to apply: (1) the

object must be in plain view; (2) the officer must be legally present in the place from

which the object can be plainly seen; (3) the object's incriminating nature must be


                                            3
immediately apparent; and (4) the officer must have a right of access to the

object. U.S. v. Garcia, 496 F.3d 495, 508 (6th Cir. 2007).

      As to the “plain view” exception, the only question is whether the unlawfully

seized items’ “incriminating nature” was immediately apparent.

      In McLevain, 310 F.3d at 441, the Sixth Circuit explained that in

determining whether an object's incriminating nature is “immediately apparent,”

courts look to three factors, none of which is necessary but each of which is

instructive: (1) “a nexus between the seized object and the items particularized in

the search warrant”; (2) “whether the ‘intrinsic nature’ or appearance of the seized

object gives probable cause to believe that it is associated with criminal activity”;

and (3) whether “the executing officers can at the time of discovery of the object on

the facts then available to them determine probable cause of the object's

incriminating nature.” Id.

      “Although an officer need not be sure an item in plain view is contraband in

order to seize it, ‘when an item appears suspicious to an officer but further

investigation is required to establish probable cause as to its association with

criminal activity, the item is not immediately incriminating.’” Shamaeizadeh v.

Cunigan, 338 F.3d 535, 555 (6th Cir. 2003) quoting McLevain, 310 F.3d at 443.

      The officer must recognize the incriminating nature of an object as a result of

his “immediate” or “instantaneous sensory perception.” U.S. v. Garcia, 496 F.3d

495, 510–11 (6th Cir. 2007). See also United States v. McLernon, 746 F.2d 1098,




                                           4
1125 (6th Cir.1984) (requiring that the officer's “ ‘immediate’ sensory perception ...

must produce probable cause of crime”).

      The warrant did not authorize seizing a paper “cipher”, school photographs,

correspondence, money, a silver bar, or Mr. Croft’s hat. Nonetheless, the officers

executing the warrant took each of these items.

      Because the wrongfully seized items are normal everyday items that serve a

myriad of lawful purposes, there was nothing about the “intrinsic nature” of the

seized items’ appearance that gave probable cause to believe they were associated

with criminal activity. McLevain, 310 F.3d at 441. At the time that the officers

observed the unlawfully seized items, while they may have “appear[ed] suspicious

to [the] officer, . . . further investigation [was] required to establish probable cause

as to its association with criminal activity”. Shamaeizadeh, 338 F.3d at 555.

                                    CONCLUSION

      Because the government did not seek authorization from a judicial officer to

seize many of the items they took and because the “incriminating nature” of those

items was not “readily apparent”, the Court is bound to suppress the unlawfully

seized items.

      WHEREFORE the defendant, Barry Gordon Croft, Jr., respectfully requests

this Court enter an order suppressing the unlawfully seized items, including the

“paperwork” which included the alleged cipher and Mr. Croft’s hat.




                                            5
Dated: July 12, 2021                         /s/ Joshua A. Blanchard
                                             Joshua A. Blanchard
                                             Attorney for Barry Gordon Croft, Jr.
                                             BLANCHARD LAW
                                             309 S. Lafayette St., Ste. 208
                                             Greenville, MI 48838
                                             616-773-2945
                                             josh@blanchard.law

          CERTIFICATE OF COMPLIANCE WITH LCrR 47.2(b)(ii)

      Pursuant to LCrR 47.2(b)(ii) counsel states that this brief contains 1,137

words as calculated by Microsoft Word for Mac version 16.51.



Dated: July 12, 2021                         /s/ Joshua A. Blanchard
                                             Joshua A. Blanchard




                                         6
